Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 11/30/2008 The following N-CSR relates only to Dreyfus Equity Income Fund, a series of the Registrant, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. FORM N-CSR Item 1. Reports to Stockholders. [INSERT REPORT HERE] Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 25 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus Emerging Markets Debt Local Currency Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this first semiannual report for Dreyfus Emerging Markets Debt Local Currency Fund, covering the period from September 12, 2008, through November 30, 2008. The U.S. and global economies suffered during the reporting period amid a worldwide financial crisis, sparking a flight to quality that supported prices of U.S. government securities even as most other asset classes declined sharply.According to our Chief Economist, four key elements fueled the crisis: a sharp decline in home prices; high leverage and an ambiguous private/public status at mortgage agencies Fannie Mae and Freddie Mac; high leverage among financial institutions, especially investment banks; and regulatory policies and behaviors that exacerbated financial stresses. The governments and central banks of major industrialized nations have responded with massive interventions, including nationalizing some troubled financial institutions, providing loans to others and guaranteeing certain financial instruments. However, the U.S. and global financial systems remain fragile, and economic weakness is likely to persist. In our view, todays investment environment is rife with near-term challenges and long-term opportunities. Now more than ever, it is important to ensure that your investments are aligned with your current needs, future goals and attitudes toward risk.We urge you to speak regularly with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation December 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period between the funds inception on September 12, 2008, through November 30, 2008, as provided by Alexander Kozhemiakin and Javier Murcio, Primary Portfolio Managers Fund and Market Performance Overview For the period between September 12, 2008, to November 30, 2008, Dreyfus Emerging Markets Debt Local Currency Funds Class A, Class C and Class I shares produced total returns of 15.20%, 15.28% and 15.12%, respectively. 1 In comparison, the funds benchmark, the JPMorgan Government Bond IndexEmerging Markets Diversified (the Index), produced a 13.67% total return during the same period. 2 Like most asset classes, the emerging markets were adversely affected by an intensifying financial crisis, which sparked a flight to quality away from financial instruments, including currencies and bonds, which investors regarded as relatively risky. While the fund has only been active for an abridged reporting period and despite the portfolios limited asset base, it is worth noting that the fund produced lower returns than its benchmark, which we attribute in part to the transaction costs associated with trading in smaller, odd-lot securities of this nature. Since inception, however, the fund has outperformed the vast majority of its competitors in the emerging market bond universe. The Funds Investment Approach The fund seeks to maximize total return.To pursue its goal, the fund normally invests at least 80% of its assets in emerging market bonds and other debt instruments denominated in the local currency of issue, and in derivative instruments that provide investment exposure to such securities. When choosing investments, we employ in-depth fundamental country analysis supported by the discipline of quantitative valuation models. A top down analysis of macroeconomics and financial and political variables guides country and currency allocations. We also consider technical market factors and the global risk environment. We seek to The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) identify shifts in country fundamentals and consider the risk-adjusted attractiveness of currency and duration returns for each emerging market country.We select the funds country and currency allocations based on our evaluation of relative interest rates, inflation rates, exchange rates, monetary and fiscal policies, trade and current account balances and other specific factors. In general, we seek to invest in countries that have strong balance-of-payments outlooks and monetary policies designed to control local inflation. Global Financial Crisis Dampened Investor Sentiment The fund started up in the middle of an intensifying financial crisis, which nearly led to the collapse of the global banking system in mid-September 2008, when the failure of major financial institutions roiled the credit markets. Major governments and central banks intervened quickly and aggressively in the developing crisis, nationalizing some troubled financial institutions and providing financial support to others. Nonetheless, investors throughout the world grew more cautious, flocking to the traditional safe havens of the government debt of major industrialized nations, particularly U.S.Treasury securities. Conversely, the flight to quality penalized investments from riskier issuers, including sovereign bonds and currencies from the emerging markets. In our judgment, many of these instruments were punished indiscriminately, often regardless of their credit fundamentals. Still, they fared better, on average, than stocks and high-yield bonds. Conservative Focus on Risk-Adjusted Returns Our disciplined, research-intensive investment process enabled the fund to sidestep many of the pitfalls that hurt other emerging-market debt investors more severely. For example, the fund held virtually no exposure to high-yield corporate bonds from issuers in the emerging markets, which generally declined more steeply than sovereign debt. In addition, the fund avoided holding overweight positions in higher yielding currencies of countries with large external financing needs. During the reporting period, the higher yielding bond markets ranked among the more severely affected investments due to their relatively weak credit fundamentals. Finally, the fund held no bonds from Argentina, which was particularly hard-hit during the downturn. 4 Instead, the fund focused on relatively liquid currencies and sovereign bonds in markets we considered fundamentally strong. Our relative value approach found especially attractive values among currencies and bonds in Brazil and Mexico, both of which have relatively modest external financing needs. Conversely, the fund held underweight positions compared to its benchmark in Colombia, Hungary and South Africa, which run significant budget and current account deficits.The fund also benefited from a relative underweight in Thailand, where political risks have intensified, and Russian bonds, due to pressures from the lower oil prices. Finding Values in Turbulent Markets As of the reporting periods end, the financial crisis has persisted and the global economy has continued to weaken. We have managed risks by maintaining the funds currency allocations in proportions that are close to those of the Index. In addition, we have identified attractive values among currencies and bonds that we believed were punished more than local fundamental conditions have warranted, and we may begin to increase the funds exposure to those investments as market conditions evolve. Indeed, when the indiscriminate flight to quality has run its course and financial markets behave more rationally, emerging market bonds may represent particularly attractive opportunities as previously high interest rates decline in the weak global economy. December 15, 2008 Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. The securities of issuers located in emerging markets are often subject to rapid and large changes in price. An investment in this fund should be considered only as a supplement to a complete investment program. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through September 30, 2009, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the funds returns would have been lower. 2 Source: Bloomberg L.P.  The JPMorgan Government Bond IndexEmerging Markets Diversified is a comprehensive global local emerging markets index, and consists of regularly traded, liquid fixed-rate, domestic currency government bonds.The Index does not include fund fees and expenses to which the fund is subject. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Emerging Markets Debt Local Currency Fund from September 12, 2008 (commencement of operations) to November 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2008  Class A Class C Class I Expenses paid per $1,000  $ 2.73 $ 4.25 $ 2.23 Ending value (after expenses) $848.00 $847.20 $848.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2008  Class A Class C Class I Expenses paid per $1,000  $ 6.83 $ 10.61 $ 5.57 Ending value (after expenses) $1,018.30 $1,014.54 $1,019.55  From September 12, 2008 (commencement of operations) to November 30, 2008.  Expenses are equal to the funds annualized expense ratio of 1.35% for Class A shares, 2.10% for Class C and 1.10% for Class I shares, multiplied by the average account value over the period, multiplied by 80/365 (to reflect actual days in the period).  Please note that while the fund commenced operations on September 12, 2008, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period June 1, 2008 to November 30, 2008.  Expenses are equal to the funds annualized expense ratio of 1.35% for Class A shares, 2.10% for Class C and 1.10% for Class I shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2008 (Unaudited) Coupon Maturity Principal Bonds and Notes69.8% Rate (%) Date Amount ($) Value ($) Banks2.0% Dal Capital, Scd. Bonds RUB 7.00 4/13/09 11,000,000 a Foreign/Governmental67.8% Brazil Notas do Tesouro Nacional, Notes, Ser. B BRL 6.00 5/15/11 43,000 a 305,903 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/12 22,000 a 86,115 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/17 130,000 a 418,914 Brazilian Government, Sr. Unscd. Bonds BRL 10.25 1/10/28 775,000 a 253,068 Brazilian Government, Unsub. Bonds BRL 12.50 1/5/16 350,000 a 132,991 Czech Republic Government, Bonds, Ser. 46 CZK 3.75 9/12/20 3,800,000 a 173,002 Czech Republic Government, Bonds, Ser. 44 CZK 3.80 4/11/15 9,020,000 a 437,706 Egypt Treasury Bills, Ser. 364 EGP 0.00 12/30/08 500,000 a 89,412 Egypt Treasury Bills, Ser. 364 EGP 0.00 1/6/09 700,000 a 124,861 Hungary Government, Bonds, Ser. 19/A HUF 6.50 6/24/19 75,500,000 a 307,543 Hungary Government, Bonds, Ser. 15/A HUF 8.00 2/12/15 223,000,000 a 990,032 Hungary Government, Bonds, Ser. 09/D HUF 8.25 10/12/09 42,800,000 a 205,282 Malaysian Government, Bonds, Ser. 0108 MYR 3.46 7/31/13 985,000 a 272,220 Malaysian Government, Bonds, Ser. 2/03 MYR 4.24 2/7/18 1,645,000 a 472,971 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Mexican Bonos, Bonds, Ser. M MXN 12/23/10 a Mexican Bonos, Bonds, Ser. MI10 MXN 12/18/14 a Mexican Bonos, Bonds, Ser. M20 MXN 12/5/24 a Peru Government, Bonds, Ser. 7 PEN 8/12/17 a Peru Government, Bonds PEN 5/5/15 a Poland Government, Bonds, Ser. 0922 PLN 9/23/22 a Poland Government, Bonds, Ser. 1015 PLN 10/24/15 a Republic of Colombia, Unsub. Bonds COP 6/28/27 a South Africa Government, Bonds, Ser. R186 ZAR 12/21/26 a South Africa Government, Bonds, Ser. R157 ZAR 9/15/15 a Thailand Government, Bonds THB 3/13/13 a Thailand Government, Bonds THB 3/13/18 a Turkey Government, Bonds TRY 4/14/10 a Turkey Government, Bonds TRY 1/19/11 a Uruguay Government, Unscd. Bonds UYU 9/14/18 a Total Bonds and Notes (cost $14,344,649) 8 Other Investment3.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $526,000) 526,000 b Total Investments (cost $14,870,649) 72.9% Cash and Receivables (Net) 27.1% Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real COPColombian Peso CZKCzech Republic Koruna EGPEgyptian Pound HUFHungary Forint MXNMexican New Peso MYRMalaysian Ringgit PENPeruvian New Sol PLNPoland Zloty RUBRussian Ruble THBThai Bat TRYTurkish Lira UYUUruguayan New Peso ZARSouth African Rand b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Foreign/Governmental 67.8 Corporate Bonds 2.0 Money Market Investment 3.1  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES November 30, 2008 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers Affiliated issuers Cash Cash denominated in foreign currencies Receivable for investment securities sold Dividends and interest receivable Unrealized appreciation on forward currency exchange contractsNote 4 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(d) Payable for investment securities purchased Unrealized depreciation on forward currency exchange contractsNote 4 Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS From September 12, 2008 (commencement of operations) to November 30, 2008 (Unaudited) Investment Income ($): Income: Interest 276,546 Dividends; Affiliated issuers 10,987 Total Income Expenses: Management feeNote 3(a) 29,219 Registration fees 13,086 Auditing fees 9,952 Shareholder servicing costsNote 3(d) 9,319 Prospectus and shareholders reports 3,900 Distribution feesNote 3(c) 1,460 Trustees fees and expensesNote 3(b) 1,277 Legal fees 600 Custodian feesNote 3(d) 528 Miscellaneous 7,067 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (22,724) Lessreduction in fees due to earnings creditsNote 1(c) (2) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (529,722) Net realized gain (loss) on forward currency exchange contracts (30,645) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (2,706,149) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS From September 12, 2008 (commencement of operations) to November 30, 2008 (Unaudited) Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares Class C Shares Class I Shares Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period  End of Period Undistributed investment incomenet Capital Share Transactions: Class A Shares sold Class C Shares sold Class I Shares sold See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following table describes the performance for each share class for the period from September 12, 2008 (commencement of operations) to November 30, 2008. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the funds financial statements. Class A Class C Class I Shares Shares Shares Per Share Data ($): Net asset value, beginning of period 12.50 12.50 12.50 Investment Operations: Investment incomenet a .15 .13 .15 Net realized and unrealized gain (loss) on investments (2.04) (2.04) (2.04) Total from Investment Operations (1.89) (1.91) (1.89) Net asset value, end of period 10.61 10.59 10.61 Total Return (%) b (15.20) c (15.28) c (15.12) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 1.94 2.69 1.69 Ratio of net expenses to average net assets d 1.35 2.10 1.10 Ratio of net investment income to average net assets d 6.03 5.28 6.28 Portfolio Turnover Rate b 40.93 40.93 40.93 Net Assets, end of period ($ x 1,000) 15,274 847 849 a Based on average shares outstanding at each month end. b Not annualized. c Exclusive of sales charge. d Annualized. See notes to financial statements. The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Emerging Markets Debt Local Currency Fund (the fund) is a separate diversified series of The Dreyfus/Laurel Funds Trust (the Trust) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company offering seven series, including the fund, which commenced operations on September 12, 2008.The funds investment objective seeks to maximize total return. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. The fiscal year end of the fund is May 31. At a meeting of the funds Board of Directors held on July 24, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the fund from Dreyfus Premier Emerging Markets Debt Local Currency Fund to Dreyfus Emerging Markets Debt Local Currency Fund. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or service fee. Class A shares are sold with a front-end sales charge, while Class C shares are subject to a contingent deferred sales charge (CDSC). Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution or service 14 fees. Class I shares are offered without a front-end sales charge or CDSC. Each class of shares has identical rights and privileges, except with respect to distribution and service fees, the allocation of certain transfer agency costs and voting rights on matters affecting a single class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of November 30, 2008, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 1,440,000 Class A, 80,000 Class C and 80,000 Class I shares of the fund. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills) and forward currency exchange contracts are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of:yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board ofTrustees, The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers.Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options,which are traded on an exchange,are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 16 The following is a summary of the inputs used as of November 30, 2008 in valuing the funds investments carried at fair value: Investments in Other Financial Valuation Inputs Securities ($) Instruments ($)  Level 1Quoted Prices 526,000 0 Level 2Other Significant Observable Inputs 11,849,749 (153,064) Level 3Significant Unobservable Inputs 0 0 Total  Other financial instruments include derivative instruments such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales and maturities of short-term securities, sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities, resulting from changes in exchange rates. Such gains and losses are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management banks whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Concentration of Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt securitys price to fall, potentially lowering the funds share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment.They may also decline because of factors that affect a particular industry. (f) Dividends to shareholders: It is the policy of the fund to declare and pay dividends from investment income-net, quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (g) Federal income taxes: It is the policy of the fund to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of 18 the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The fund adopted Financial Accounting Standards Board (FASB) Interpretation No. 48 Accounting for Uncertainty in Income Taxes (FIN 48). FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements. FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the funds tax returns to determine whether the tax positions are more-likely-than-not of being sustained by the applicable tax authority. Liability for tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax expense in the current year.The adoption of FIN 48 had no impact on the operations of the fund for the period ended November 30, 2008. As of and during the period ended November 30, 2008, the fund did not have any liabilities for any unrecognized tax positions. The fund recognizes interest and penalties, if any, related to unrecognized tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $300 million unsecured line of credit primarily to be utilized for temporary or emergency purposes, including the financing of redemptions. The terms of the line of credit agreement limit the amount of individual fund borrowings. Interest is charged to the fund based on prevailing market rates in effect at the time of borrowing. Effective October 15, 2008, in connection therewith, the fund has agreed to pay commitment fees on its pro rata portion of the unsecured line of credit. During the period ended November 30, 2008, the fund did not borrow under any line of credit. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3Investment Management Fee and Other Transactions with Affiliates: (a) Pursuant to an Investment Management Agreement between the Manager and the Trust, the Trust has agreed to pay the Manager a management fee computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly.The Manager has contractually agreed, until September 30, 2009, to waive receipt of its fees and/or assume certain expenses of the fund so the expenses, exclusive of taxes, brokerage fees, Rule 12b-1 distribution plan fees, shareholder services plan fees, taxes, interest, brokerage commissions, commitment fees and extraordinary expenses, do not exceed an annual rate of 1.10% of the value of the funds average daily net assets. The reduction in management fee, pursuant to the undertaking, amounted to $22,724 during the period from September 12, 2008 (commencement operations) to November 30, (b) Each Trustee receives $45,000 per year, plus $6,000 for each joint Board meeting of The Dreyfus/Laurel Funds, Inc., the Trust and The Dreyfus/Laurel Tax-Free Municipal Funds, (collectively, the Dreyfus/Laurel Funds) attended, $2,000 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that are conducted by telephone and is reimbursed for travel and out-of-pocket expenses. With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).With respect to compensation committee meetings, the Chair of the compensation committee receives $900 per meeting and prior to April 12, 2008, with respect to audit committee meetings, the Chair of the audit committee received $1,350 per meeting. In the event that there is an in-person joint committee meeting of the Dreyfus/Laurel Funds and Dreyfus HighYield Strategies Fund,the $2,000 or $1,500 fee, as applicable, will be allocated between the Dreyfus/Laurel Funds and Dreyfus HighYield Strategies Fund.These fees and expenses are charged 20 and allocated to each series based on net assets.Amounts required to be paid by the Trust directly to the non-interested Trustees, that would be applied to offset a portion of the management fee payable by certain other series of the Trust to the Manager, are in fact paid directly by the Manager to the non-interested Trustees. (c) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing their shares at an annual rate of .75% their value of the average daily net assets. During the period ended November 30, 2008, Class C shares were charged $1,460 pursuant to the Plan. (d) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2008, Class A and Class C shares were charged $8,766 and $487, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not interested persons of theTrust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plan or Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) fund. During the period ended November 30, 2008, the fund was charged $10 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended
